ORDER

SCHALL, Circuit Judge.
Kenneth M. Carpenter moves without opposition for reconsideration of the court’s order dismissing his appeal for failure to file a brief and to stay proceedings in this appeal pending this court’s resolution of Carpenter v. Principi, 327 F.3d 1371 (Fed.Cir.2003).
Carpenter asserts that “the legal question at issue in this case is the same as the one presented in the similar case” 02-7323. Carpenter maintains that the resolution of 02-7323 “undoubtedly will dictate the outcome of this case.”
Upon consideration thereof,
IT IS ORDERED THAT:
The motions are granted, the dismissal order is vacated, and the mandate is recalled. Carpenter is directed to inform this court within 14 days of the court’s disposition of 02-7323 how he believes the present appeal should proceed. The Secretary of Veterans Affairs may also respond within that time. A copy of this order shall be transmitted to the merits panel assigned to hear 02-7323.